UNITED STATES DISTRICT COURT
                                                                         NOV 2 9 2018
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                  DECISION AND ORDER
             V.

                                                  6:17-CR-06156EAW
BARRY WHITAKER,

                    Defendant.



I.     INTRODUCTION


       Defendant Barry Whitaker ("Defendant") stands accused by way of a five-count

Indictment returned on November 7, 2017, with the following: (1) Possession of Heroin

with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

(2)Possession of Cocaine with Intent to Distribute in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(C);(3)Possession of a Firearm in Furtherance of Drug Trafficking Crimes

in violation of 18 U.S.C. § 924(c)(l)(A)(i); (4) Felon in Possession of a Firearm and

Ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and (5)Possession of a

Controlled Substance(marijuana)in violation of21 U.S.C. § 844(a). (Dkt. 10). All crimes

are alleged to have occurred on February 3,2017, when Defendant was stopped in a vehicle

he was operating by law enforcement employed by the Elmira Police Department("EPD").

Defendant moved to suppress evidence and statements obtained by the EPD. (Dkt. 16).




                                          - 1 -
      After conducting an evidentiary hearing, United States Magistrate Judge Jonathan

W. Feldman^ issued a thorough Report and Recommendation on September 21, 2018,

recommending that Defendant's suppression motion be denied. (Dkt, 36). Familiarity with

that Report and Recommendation is assumed for purposes ofthis Decision and Order.

      Defendant timely filed objections to the Report and Recommendation on October

I, 2018 (Dkt. 37), and the Government filed a response on October 19, 2018 (Dkt. 40).

Oral argument was held before the undersigned on November 2, 2018, at which time the

Court reserved decision and took the matter under advisement. For the reasons set forth

below, the Court denies Defendant's suppression motion and adopts the Report and

Recommendation in its entirety.

II.   STANDARD OF REVIEW


      A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to suppress, under a de novo standard. Fed. R. Crim.

P. 59(b)(3);see also 28 U.S.C. § 636(b)(1)(C)("A judge ofthe court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made."). To trigger the de novo review standard,

objections to a report and recommendation "must be specific and clearly aimed at particular

findings in the magistrate judge's proposal." Molefe v. KLMRoyal Dutch Airlines, 602 F.

Supp. 2d 485,487(S.D.N.Y. 2009).




^      The Court referred pretrial matters to Judge Feldman pursuant to 28 U.S.C.
§ 636(b)(1)(A) and (B). (Dkt. 13).
                                           -2-
       In conducting its de novo review, the district court must give appropriate deference

to the credibility determinations made by the magistrate judge who conducted an

evidentiary hearing and observed the witness testimony. See United States v. Raddatz,447

U.S. 667, 675-76 (1980)(district court is not required to rehear witness testimony when

accepting a magistrate judge's credibility findings); Cullen v. United States, 194 F.3d 401,

407(2d Cir. 1999)(holding that "without an evidentiary hearing, the District Court could

not reject the Magistrate Judge's proposed credibility finding"); United States v. Lawson,

961 F. Supp.2d 496,499(W.D.N.Y.2013)("The Second Circuit has instructed that where

a Magistrate Judge conducts an evidentiary hearing and makes credibility findings on

disputed issues offact, the district court will ordinarily accept those credibility findings.");

United States v. Preston, 635 F. Supp. 2d 267, 269(W.D.N.Y. 2009)("The district court,

however, may not reject the magistrate judge's credibility findings without conducting an

evidentiary hearing at which the district court has the opportunity to observe and evaluate

witness credibility in the first instance.").

III.   LAWFULNESS OF THE TRAFFIC STOP


       Judge Feldman concluded in his Report and Recommendation that the anonymous,

non-predicative tip received by the EPD concerning alleged narcotics trafficking was

insufficient to establish probable cause or reasonable suspicion for the stop ofthe vehicle

operated by Defendant.^ (Dkt. 36 at 21). However, Judge Feldman concluded that Officer



^      The Government had argued to Judge Feldman that the tip provided a basis separate
from the alleged traffic infraction to justify the stop, but the Government has not objected
to Judge Feldman's rejection ofthat argument.
                                                -3-
Raymond credibly testified that he observed Defendant violate New York Vehicle and

Traffic Law § 1163 which requires that drivers signal a turn at least 100 feet before an

intersection. {Id. at 23-26); see N.Y. Veh. & Traf. Law § 1163(b)("A signal of intention

to turn right or left when required shall be given continuously during not less than the last

one hundred feet traveled by the vehicle before turning."). Although acknowledging that

Officer Raymond's motivation for stopping Defendant's vehicle "had absolutely nothing

to do with enforcing New York's vehicle and traffic laws," Judge Feldman recognized that

Supreme Court precedent precluded consideration ofthe pretextual nature of a traffic stop

when an officer observes an actual violation ofthe vehicle and traffic law. (Dkt. 36 at 23

(citing Whren v. United States, 517 U.S. 806, 811-12 (1996))). Judge Feldman had an

opportunity to observe Officer Raymond's live testimony, and he concluded that "[h]is

testimony was unequivocal, explicit and made under penalty of perjury" and that

Defendant's efforts to discredit Officer Raymond's testimony "were not persuasive." (Id.

at 24).

          In his objections. Defendant challenges Judge Feldman's credibility determination,

and argues that the evidence does not support Officer Raymond's testimony that he

observed a traffic violation. (See Dkt. 37 at 13-14). This Court has conducted a careful

review of the transcripts from the evidentiary hearing, as aided by the oral argument held

in this matter on November 2,2018,and it has also reviewed the exhibits that were admitted

into evidence at the suppression hearing. Based upon the Court's de novo review, it agrees

with Judge Feldman's conclusion that Officer Raymond unequivocally and plainly testified

that he observed the traffic violation occurring at the intersection of College Avenue and

                                             -4-
West Clinton Street—^namely, Defendant's "vehicle was already stopped at the stop sign

prior to activating its turn signal." (Dkt.21 at 57). Defendant's efforts to discredit Officer

Raymond during cross-examination, based on this Court's review of the transcript, were

unpersuasive. In fact. Officer Raymond was never questioned during cross-examination

about his ability (or inability) to observe the traffic violation from where he was situated.

At best. Defendant's counsel created some confusion during the cross-examination(see id.

at 86-87), but this Court agrees with Judge Feldman that Officer Raymond's testimony that

he observed a violation of§ 1163 ofthe Vehicle and Traffic Law,was not discredited. (See

Dkt. 36 at 24-26 (rejecting Defendant's arguments that there were inconsistencies in

Officer Raymond's testimony or between Officer Raymond's and Officer Zelko's

testimony, concluding that Ms. Francati's reenactment was premised on flawed

assumptions, and finding that it was credible that Officer Raymond could observe the

traffic violation even though he was a block or a block and a half away)). Indeed, Officer

Zelko's testimony that he did not observe the traffic violation because by the time he

arrived at the intersection of College Avenue and West Third Street, Defendant's vehicle

was making a right-hand turn from College Avenue onto West Clinton Street(Dkt. 24^ at

83), fully supports Judge Feldman's conclusion that Officer Zelko's vehicle was not

directly behind Defendant's vehicle at the time Officer Raymond observed the traffic

violation and, thus. Officer Zelko did not obscure Officer Raymond's line of sight. (Dkt.



^      Docket 24 is the transcript ofthe continuation ofthe evidentiary hearing on March
9, 2018. The Court's page reference is to the CM/ECF pagination, as opposed to the
transcript's pagination which continues its numbering from the transcript of the first day
ofthe evidentiary hearing.
                                            -5-
36 at 25). In other words, this Court concludes that the Government established by a

preponderance of the evidence that Officer Raymond observed the vehicle, operated by

Defendant, violating Vehicle and Traffic Law § 1163 at the intersection ofCollege Avenue

and West Clinton Street, by failing to signal a right-hand turn at least 100 feet before that

intersection.


       Defendant also argues that Officer Zelko was the officer who initiated the traffic

stop—^not Officer Raymond—and there is no proof that Officer Zelko initiated the traffic

stop due to the traffic violation. (Dkt. 37 at 14-16). There are several problems with

Defendant's argument in this regard. First, Defendant's argument misconstrues the nature

of the traffic stop—^while Officer Zelko was plainly in the lead, the record supports the

conclusion that Officer Zelko and Officer Raymond conducted the stop in tandem, with

one(Raymond)right behind the other (Zelko) and both approaching Defendant's vehicle

simultaneously. (See Dkt. 21 at 59-60). Second, Defendant relies extensively on a report

apparently prepared by Officer Zelko (designated as "Exhibit T") that was never entered

into evidence at the suppression hearing and,therefore, is not part ofthe record before this

Court. In fact. Officer Zelko was never questioned about the report at the suppression

hearing. (See generally Dkt. 24 at 76-90 (Officer Zelko's testimony)). Third, even

assuming that the report was part of the record and supports Defendant's contention that

Officer Zelko initiated the stop due to the anonymous complaint about narcotics trafficking,

that does not eradicate the fact that the traffic violation observed by Officer Raymond

provided a constitutionally-sufficient basis for the traffic stop. Contrary to Defendant's

argument that Officer Raymond did not communicate the traffic stop to Officer Zelko,the
                                            -6-
record supports a contrary conclusion. Officer Raymond testified that "after noticing that

violation, I radioed that violation over the radio to other responding officers...." (Dkt. 21

at 59). Officer Raymond was never challenged on this point at the suppression hearing,

and Officer Zelko was never questioned about it. Thus,the preponderance ofthe evidence

supports a conclusion that Officer Raymond's observation of Defendant's violation ofthe

Vehicle and Traffic Law was communicated to Officer Zelko at the time it occurred, and

that while the officers' stopping ofthe vehicle was subjectively motivated by the tip about

narcotics trafficking, it was objectively reasonable for the officers to stop the vehicle

because of Officer Raymond's observed traffic violation. As a result, there is no Fourth

Amendment violation and suppression is not warranted.

IV.      DEFENDANT'S STATEMENTS

       Defendant also argues that his alleged statements must be suppressed because

(1)the traffic stop was unlawful, and (2)the statements were not preceded by a waiver of

Defendant's constitutional rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966).

(Dkt. 37 at 17-20). Defendant's first point fails for the reasons discussed above. With

respect to Defendant's second point. Judge Feldman concluded that Officer Raymond's

question to Defendant at the time ofthe initial stop("do you have anything on you?") was

prompted by an objectively reasonable concern for the safety ofthe arresting officers. (Dkt.

36 at 29-31). Judge Feldman also concluded that Defendant never invoked his right to

remain silent and instead waived his Miranda rights by speaking to Officer Marsh at the

police station. {Id. at 31-33). This Court has conducted a de nova review of the record,

and based on the reasoning set forth in Judge Feldman's Report and Recommendation, it

                                            -7-
finds Defendant's objections unpersuasive and agrees that Defendant's motion to suppress

his alleged statements must be denied.

                                    CONCLUSION


       For the foregoing reasons, the Court accepts and adopts the Report and

Recommendation in its entirety. (Dkt. 36). Based upon the reasons set forth above and for

the reasons set forth in the Report and Recommendation, Defendant's motion to suppress

(Dkt. 16) is denied.

       SO ORDERED.




                                         EEIZ^ETfEA. WOEFORD
                                             jd States District Judge

Dated:November 29, 2018
      Rochester, New York
